Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/IB18/52232, filed 3/30/2018, claiming priority to Republic of India application IN201741011785, filed 3/31/2017.
Election/Restrictions
Claims 35-102 are pending in the application and under examination. Applicants’ election with traverse of the indicated subgenus and species in the reply filed on 8/27/2021 is acknowledged. Applicants’ traversal is based on an assertion that compounds of the invention share a significant structure feature. Applicants assert that “9-membered heteroaryl bicyclic ring, which is substituted at the 5-position with an amide and at the 8-position with a nitrogen containing heterocyclic ring” satisfies the requirement for a significant shared structural feature.
This is not found persuasive, first because “9-membered heteroaryl bicyclic ring” in Formula II encompasses six patently distinct structures, and second because substitutable ring moieties in variable elements Z and R1 encompass many groups that dwarf that 9-membered heteroaryl bicyclic ring, as shown in hypothetical structures below.
Accordingly, the Requirement is maintained and is now made Final.
Claim Rejections – Improper Markush Grouping
Claims 35-40, 48-67, and 93-102 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because these claims encompass compounds which lack a substantial shared structural feature. Examples of compounds of this invention which show this lack are shown below: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

These compounds encompass groups which vary in size, shape, and electronic features, and they have no common ring structures. There is no basis to support an assertion that these compounds would have similar properties.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-64 and 93-102 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for example compounds, does not reasonably provide enablement for the full scope of compounds encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
This invention is in the area of therapeutic methods, where the skill level is high but the predictability level is low. 
The breadth of these claims is vast. Given the expansive definition of variable groups such as heterocyclyl, these claims encompass compounds such as some or all of the following.



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Predictability in chemistry depends on the general observation that compounds and groups with similar structures behave similarly. The claimed methods of treatment comprise compounds for therapeutic use – a use known to be particularly sensitive to structural variations. Despite a claim scope that encompasses large rings and polycyclic moieties substituted with additional polycyclic moieties, as well as multiple halo substituents the specification provides no examples that have polycyclic Z, R1, or R2 groups, nor any with unsaturated ring moieties larger than 6 ring atoms, nor any with multiple bromo or iodo substituents. The prior art provides no information to compensate for this absence. Such features would be expected to contribute significantly to the properties of a compound, particularly in a biological context. The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Therefore, a skilled artisan would have no basis on to predict the behavior or effectiveness in leukemia therapy of compounds with properties that differ from those in the exemplified compounds. Absent predictability of their behavior, the use of such compounds requires invention, not development. That is undue experimentation.



Claims 35-64 and 93-102 are also rejected under this section of the statute because the specification fails to comply with the written description requirement.   In encompassing methods of treatment by administration of compounds of the vast scope claimed, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case that “particularity” is absent.
Specifically, for the scope of compounds encompassed by the claims the specification provides none of the indicia of possession listed above – no description of an actual reduction to practice, now showing that the invention is ready for patenting, and no description of distinguishing identifying characteristics.
The claims encompass compounds in which Z is a bi- or tricyclic heterocycle, optionally substituted with one or two additional bi- or tricyclic heterocycles. Yet the specification discloses no compounds in which either Z or R1 is a bi- or tricyclic heterocycle. The claims also encompass compounds with heterocyclic substituents comprising large rings (“non-aromatic, saturated or partially saturated, monocyclic or poly cyclic ring system of 3 to 15 member [sic]”). Yet there is no disclosure of a compound with a ring larger than 6 ring members.
Under MPEP 2163.05 the written description requirement for a claimed genus is satisfied through description of a representative number of species, where the species which are described reflect the variation within the genus. In the present case, as is clear from the preceding paragraphs, the specification does not describe species which reflect the variation within the claimed genus. For this reason it is found that a skilled artisan would not conclude that at the time of filing Applicants had possession of the full scope of the claimed genus.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As represented by the elected species, claims 35-102 are rejected under 35 U.S.C. §102(a)(1) as anticipated by WO 2015 104688 to Gummadi, V. et al., which discloses ( at p. 18, l. 5) a method of treating leukemia by administration of compounds as instantly claimed, including the elected species (Examples 39 and 41, at pages 70 and 72 respectively).
Gummadi WO ‘688 does not recite myeloid leukemia but does recite the generic “leukemia,” which is a genus encompassing a small number of species – approximately ten types of leukemia . Under MPEP2131.02 a generic disclosure anticipates a claimed species covered by that disclosure – as is the case here – when all species within the genus can be at once envisaged from the disclosure.
Among many other compounds encompassed by the instant claims which Gummadi WO ‘688 discloses to be useful in treating leukemia are the following:

    PNG
    media_image9.png
    196
    449
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    223
    430
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    213
    412
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    241
    404
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    234
    419
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    149
    460
    media_image14.png
    Greyscale



	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 1622